


Exhibit 10.34

 

Execution Version

 

FIRST AND SUBORDINATED LIEN INTERCREDITOR AGREEMENT

 

This FIRST AND SUBORDINATED LIEN INTERCREDITOR AGREEMENT, is dated as of April
06, 2010 and entered into by and among COFFEYVILLE RESOURCES, LLC, a Delaware
limited liability company (the “Company”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national association (“Wells Fargo”), in its capacity as
collateral agent for the First Lien Claimholders (as defined below), including
its successors and assigns from time to time (the “First Lien Collateral
Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national association, in
its capacity as collateral trustee for itself and the Subordinated Lien
Claimholders, in each case, referenced below, including its successors and
assigns from time to time (the “Subordinated Collateral Trustee”).  Capitalized
terms used in this Agreement have the meanings set forth in Section 1 below.

 

RECITALS

 

WHEREAS, the Company, certain Affiliates of the Company as guarantors party
thereto, the various lenders party thereto, Goldman Sachs Credit Partners L.P.
(“GSCP”) and CREDIT SUISSE AG, Cayman Islands (formerly known as Credit Suisse,
Cayman Islands Branch, “Credit Suisse”), as joint lead arrangers and joint
bookrunners (the “Arrangers”), Credit Suisse, as administrative agent and the
other agents party thereto have entered into that certain Second Amended and
Restated Credit and Guaranty Agreement, dated as of December 28, 2006, as
amended by the First Amendment to the Second Amended and Restated Credit and
Guaranty Agreement, dated as of August 23, 2007, the Second Amendment to the
Second Amended and Restated Credit and Guaranty Agreement, dated as of December
22, 2008, the Third Amendment to the Second Amended and Restated Credit and
Guaranty Agreement, dated as of October 2, 2009, and the Fourth Amendment to the
Second Amended and Restated Credit and Guaranty Agreement dated as of March 12,
2010 (the “Fourth Amendment”), initially providing for credit facilities in the
aggregate amount of $1,075,000,000 (as further amended, restated, supplemented,
modified, replaced or Refinanced from time to time, the “First Lien Credit
Agreement”);

 

WHEREAS, the Company, certain Affiliates of the Company as guarantors party
thereto, and certain hedge counterparties have entered into certain Hedge
Agreements;

 

WHEREAS, the Company, certain Affiliates of the Company as guarantors party
thereto, Wells Fargo, as trustee, and the First Lien Collateral Agent are party
to that certain Indenture dated as of the date hereof (as amended, restated,
supplemented, modified, replaced or Refinanced from time to time, the “First
Lien Notes Indenture”);

 

--------------------------------------------------------------------------------


 

WHEREAS, the Company, certain Affiliates of the Company as guarantors party
thereto, Wells Fargo, as trustee, and Wells Fargo, as “Subordinated Collateral
Trustee”, are party to that certain Indenture dated as of the date hereof (as
amended, restated, supplemented, modified, replaced or Refinanced from time to
time, the “Second Lien Notes Indenture”);

 

WHEREAS, the First Lien Obligations are secured on a first priority basis by
Liens on substantially all of the assets of the Company, Holdings and certain
Subsidiaries (such Subsidiaries and any future Subsidiaries of the Company
providing a guaranty thereof, the “Guarantor Subsidiaries” and together with
Holdings, the “Guarantors”), pursuant to the terms of the First Lien Collateral
Documents;

 

WHEREAS, pursuant to the Fourth Amendment, the Requisite Lenders (as defined in
the First Lien Credit Agreement) and the Required First Lien Creditors (as
defined in the First Lien Intercreditor Agreement) have agreed to permit the
incurrence of Subordinated Lien Debt, including the Second Lien Notes (as
defined below);

 

WHEREAS, the Second Lien Notes will be secured on a second priority basis by
Liens on substantially all of the assets of the Company, Holdings and the
Guarantor Subsidiaries, pursuant to the terms of the Second Lien Collateral
Documents (as defined below);

 

WHEREAS, the Company has requested the ability to incur additional Indebtedness
secured by Liens subordinate to the Liens securing the First Lien Obligations,
including Liens subordinate to the Liens securing the Second Lien Notes;

 

WHEREAS, the First Lien Documents and the Subordinated Lien Documents provide,
among other things, that the parties thereto shall set forth in this Agreement
their respective rights and remedies with respect to the Collateral; and

 

WHEREAS, in order to induce the First Lien Collateral Agent and the First Lien
Claimholders to consent to the Grantors incurring the Subordinated Lien
Obligations and to induce the First Lien Claimholders to continue to extend
credit and other financial accommodations and lend monies to or for the benefit
of the Company, or any other Grantor, the Subordinated Collateral Trustee on
behalf of each Subordinated Lien Claimholder has agreed to the subordination,
intercreditor and other provisions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

SECTION 1.  Definitions.

 

1.1          Defined Terms.  As used in the Agreement, the following terms shall
have the following meanings:

 

2

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.  For
purposes of this definition, a Person shall be deemed to “control” or be
“controlled by” a Person if such Person possesses, directly or indirectly, power
to direct or cause the direction of the management or policies of such Person
whether through ownership of equity interests, by contract or otherwise.

 

“Affiliate Securities” means all “securities” of any “affiliates” (as the terms
“securities” and “affiliates” are used in Rule 3-16 of Regulation S-X under the
Securities Act of 1933, as amended from time to time, and any successor statute)
of the Company, as issuer of the Second Lien Notes.

 

“Agreement” means this Intercreditor Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.

 

“Cap Amount” has the meaning assigned to that term in the definition of “First
Lien Obligations.”

 

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting First Lien Collateral and/or Subordinated Lien
Collateral.

 

“Collateral Documents” means the First Lien Collateral Documents and the
Subordinated Lien Collateral Documents.

 

“Commodity Hedge Agreements” means any commodity exchange, swap, forward, cap,
floor collar or other similar agreement or arrangement, each of which is for the
purpose of hedging the exposure of the Company and its Affiliates to
fluctuations in the price of nitrogen fertilizers, hydrocarbons and refined
products in their operations and not for speculative purposes.

 

“Comparable Subordinated Lien Collateral Document” means, in relation to any
Collateral subject to any Lien created under any First Lien Collateral Document,
each Subordinated Lien Collateral Document which creates a Lien on the same
Collateral, granted by the same Grantor.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar

 

3

--------------------------------------------------------------------------------


 

agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with the operations of the Company and/or its
Affiliates and not for speculative purposes.

 

“Discharge of First Lien Obligations” means, except to the extent otherwise
expressly provided in Section 5.5:

 

(a)           payment in full in cash of the principal of and interest
(including interest accruing on or after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest would be allowed in such
Insolvency or Liquidation Proceeding), on all Indebtedness outstanding under the
First Lien Documents and constituting First Lien Obligations;

 

(b)           payment in full in cash of all Hedging Obligations constituting
First Lien Obligations and the expiration or termination of all Hedge Agreements
included in the First Lien Obligations or the cash collateralization of all such
Hedging Obligations on terms satisfactory to each applicable counterparty;

 

(c)           payment in full in cash of all other First Lien Obligations that
are due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than any indemnification obligations for
which no claim or demand for payment, whether oral or written, has been made at
such time);

 

(d)           termination or expiration of all commitments, if any, to extend
credit that would constitute First Lien Obligations; and

 

(e)           termination or cash collateralization (in an amount and manner
reasonably satisfactory to the First Lien Collateral Agent, but in no event
greater than 105% of the aggregate undrawn face amount) of all letters of credit
issued under the First Lien Documents and constituting First Lien Obligations.

 

“Existing Hedge Agreements” means (i) that certain ISDA Master Agreement, dated
as of June 24, 2005, between the Company and J. Aron & Company, as amended,
including the schedule thereto and each confirmation and other document executed
in connection therewith, and (ii) each existing confirmation and any other
related document, in each case, as amended, governing the interest-rate hedging
transactions between the Company and Credit Suisse International (formerly known
as Credit Suisse First Boston International).

 

“First Lien” means a Lien granted by a Secured Debt Document to the trustee,
agent or other representative at any time, that is stated to be on a first
priority basis, upon any Collateral of either Company or any other Grantor to
secure First Lien Obligations.

 

“First Lien Claimholders” means, at any relevant time, the holders of First Lien
Obligations at such time, including, without limitation, the First Lien Lenders
and the agents, under the First Lien Documents.

 

4

--------------------------------------------------------------------------------


 

“First Lien Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is purported to be
granted as security for any First Lien Obligations.

 

“First Lien Collateral Documents” means the Collateral Documents (as defined in
the First Lien Credit Agreement) and all agreements, documents and instruments
pursuant to which a Lien is granted securing any First Lien Obligations or under
which rights or remedies with respect to such Liens are governed.

 

“First Lien Credit Agreement” has the meaning assigned to that term in the
recitals to this Agreement.

 

“First Lien Debt” means Indebtedness under the First Lien Credit Agreement, the
First Lien Notes Indenture, the First Lien Notes, Hedging Obligations under the
Existing Hedge Agreements and, to the extent issued or outstanding, any
Indebtedness of the Company or Guarantors designated as such by the Company in
writing to the First Lien Collateral Agent and the Subordinated Collateral
Trustee; provided that:

 

(a)           on or before the date on which such Indebtedness is incurred, an
Officer’s Certificate is delivered to the First Lien Collateral Agent and the
Subordinated Collateral Trustee, designating such Indebtedness as “First Lien
Debt” for the purposes of the First Lien Documents and the Subordinated Lien
Documents;

 

(b)           such Indebtedness is evidenced or governed by an indenture, credit
agreement, loan agreement, note agreement, promissory note or other agreement or
instrument that includes a Lien Priority Confirmation;

 

(c)           is designated as First Lien Debt in accordance with the
requirements of Section 5.6 and the other requirements of Section 5.6 with
respect thereto are satisfied; and

 

(d)           at the time of the incurrence thereof, the applicable First Lien
Debt may be incurred (and secured as contemplated herein) without violating the
terms of any Secured Debt Document or causing any default thereunder.

 

“First Lien Documents” means, collectively, the First Lien Credit Agreement, the
First Lien Notes Indenture, the First Lien Notes and the Credit Documents (as
defined in the First Lien Credit Agreement or any similar term in any
replacement or Refinanced First Lien Credit Agreement), the First Lien
Collateral Documents and each of the other agreements, documents and instruments
(including, without limitation, any Hedge Agreement) providing for or evidencing
any other First Lien Obligation, and any other document or instrument executed
or delivered at any time in connection with any First Lien Obligations,
including any intercreditor or joinder agreement among holders of First Lien
Obligations, to the extent such are effective at the relevant time, in each case
as each may be amended, restated, supplemented, modified, renewed, extended or
Refinanced from time to time in accordance with the provisions of this Agreement
(in each case, whether pursuant to one or more agreements, with the same

 

5

--------------------------------------------------------------------------------


 

and/or new lenders and/or agents) and any other credit agreement, indenture or
other agreement, document or instrument evidencing, governing, relating to or
securing any First Lien Debt (including First Lien Debt incurred after the date
hereof).

 

“First Lien Intercreditor Agreement” means that certain First Lien Intercreditor
Agreement, dated as of December 28, 2006, by and among the Company, Credit
Suisse, and J. Aron & Company.

 

“First Lien Lenders” means the “Lenders” under and as defined in the First Lien
Documents.

 

“First Lien Mortgages” means a collective reference to each mortgage, deed of
trust and any other document or instrument under which any Lien on real property
owned or leased by any Grantor is granted to secure any First Lien Obligations
or under which rights or remedies with respect to any such Liens are governed.

 

“First Lien Notes” means the notes (including any additional notes) issued
pursuant to the First Lien Notes Indenture.

 

“First Lien Notes Indenture” has the meaning assigned to that term in the
recitals to this Agreement.

 

“First Lien Obligations” means, subject to clause (c) hereof, the following:

 

(a)           (i) All principal of and interest (including without limitation
any Post Petition Interest) and premium (if any) on all loans made pursuant to
the First Lien Credit Agreement, as amended, restated, supplemented, modified,
replaced or Refinanced (in whole or in part) from time to time, (ii) all
reimbursement obligations (if any) and interest thereon (including without
limitation any Post Petition Interest) with respect to any letter of credit or
similar instruments issued pursuant to the First Lien Documents, (iii) all Hedge
Agreements and all other Hedging Obligations, (iv) all guarantee obligations,
fees, expenses and other all other Obligations under the First Lien Credit
Agreement and the other First Lien Documents, in each case whether or not
allowed or allowable in an Insolvency or Liquidation Proceeding, (v) all
obligations under the First Lien Notes Indenture and the First Lien Notes, and
(vi) all obligations arising with respect to any First Lien Debt.

 

(b)           To the extent any payment with respect to any First Lien
Obligation (whether by or on behalf of any Grantor, as proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, any Subordinated Lien Claimholders, receiver or similar
Person, then the obligation or part thereof originally intended to be satisfied
shall, for the purposes of this Agreement and the rights and obligations of the
First Lien Claimholders and the Subordinated Lien Claimholders, be deemed to be
reinstated and outstanding as if such payment had not occurred.  To the extent
that any interest, fees, expenses or other charges (including, without
limitation, Post Petition Interest) to be paid pursuant to the First Lien
Documents

 

6

--------------------------------------------------------------------------------


 

are disallowed by order of any court, including, without limitation, by order of
a Bankruptcy Court in any Insolvency or Liquidation Proceeding, such interest,
fees, expenses and charges (including, without limitation, Post Petition
Interest) shall, as between the First Lien Claimholders and the Subordinated
Lien Claimholders, be deemed to continue to accrue and be added to the amount to
be calculated as the “First Lien Obligations.”

 

(c)           Notwithstanding the foregoing, if the Company incurs:  (1)
Indebtedness for borrowed money constituting principal outstanding under the
First Lien Credit Agreement and the other First Lien Documents (excluding, for
the avoidance of doubt, the amount of any Hedging Obligations that are not
supported by a letter of a credit); plus (2) the aggregate face amount of any
letters of credit issued but not reimbursed under the First Lien Credit
Agreement (including any letters of credit, whether drawn or undrawn, provided
or pledged on a first priority basis in support of Hedging Obligations) in an
aggregate amount in excess of the greater of (i) $500,000,000 and (ii) 250% of
Consolidated Adjusted EBITDA (as defined in the First Lien Credit Agreement) for
the most recently ended four full fiscal quarters for which internal financial
statements are available immediately preceding the date of determination (the
“Cap Amount”), then only that portion of such Indebtedness for borrowed money
and such aggregate face amount of letters of credit equal to the Cap Amount
shall be included in First Lien Obligations and interest and reimbursement
obligations with respect to such Indebtedness and letters of credit shall only
constitute First Lien Obligations to the extent related to Indebtedness and face
amounts of letters of credit included in the First Lien Obligations.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Grantors” means the Company and each of the Guarantors that have executed and
delivered, or may from time to time hereafter execute and deliver, a First Lien
Collateral Document or a Subordinated Lien Document as a “grantor” or “pledgor”
(or the equivalent thereof).

 

“Hedge Agreements” means an Interest Rate Agreement, a Currency Agreement or a
Commodity Hedge Agreement entered into with (i) a Lender Counterparty in order
to satisfy the requirements of the First Lien Credit Agreement, or otherwise in
the ordinary course of business of the Company and/or its Affiliates, or (ii)
any financial institution other than a Lender Counterparty with respect to which
the Company has notified the Administrative Agent (as defined in the First Lien
Credit Agreement) thereof, including, without limitation, the Existing Hedge
Agreements, and provided that in each case such counterparty or other financial
institution agrees to be or is otherwise bound by the First Lien Intercreditor
Agreement.

 

7

--------------------------------------------------------------------------------


 

“Hedging Obligation” of any Person means any obligation of such Person pursuant
to any Hedge Agreements.

 

“Holdings” means, collectively, Coffeyville Pipeline, Inc., a Delaware
corporation, Coffeyville Refining & Marketing, Inc., a Delaware corporation,
Coffeyville Nitrogen Fertilizers, Inc., a Delaware corporation, Coffeyville
Crude Transportation, Inc., a Delaware corporation, Coffeyville Terminal, Inc, a
Delaware corporation, and CL JV Holdings, LLC, a Delaware limited liability
company.

 

“Indebtedness” means and includes all Obligations that constitute “Indebtedness”
within the meaning of the First Lien Documents or the Subordinated Lien
Documents, as applicable.

 

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under the Bankruptcy Code with respect to any Grantor, (b)
any other voluntary or involuntary insolvency, reorganization or bankruptcy case
or proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to any Grantor or with respect to a material
portion of their respective assets, (c) any liquidation, dissolution,
reorganization or winding up of any Grantor whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy or (d) any assignment for the
benefit of creditors or any other marshalling of assets and liabilities of any
Grantor.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreements
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with the Company’s and its
Affiliates’ operations and not for speculative purposes.

 

“Lender Counterparty” means a Person who at the time such Hedge Agreement was
entered into was, under the First Lien Credit Agreement, the administrative
agent, an arranger, a First Lien Lender, or an Affiliate of any of the foregoing
Persons.

 

“Lien” means any lien (including, without limitation judgment liens and liens
arising by operation of law), mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, call, trust, UCC financing
statement or other preferential arrangement having the practical effect of any
of the foregoing.

 

“Lien Priority Confirmation” means:

 

(1)           as to any additional First Lien Debt, the written agreement of the
holders of such additional First Lien Debt, or their applicable Representative
on their behalf, in each case as set forth in the indenture, credit agreement,
loan agreement, note agreement, promissory note, Hedge Agreement or other
agreement or instrument evidencing or governing such First Lien Debt (or in a
separate writing binding upon

 

8

--------------------------------------------------------------------------------


 

holders of such First Lien Debt), for the enforceable benefit of the First Lien
Collateral Agent, the Subordinated Collateral Trustee, all holders of each
existing and future First Lien Debt, each existing and future Representative
with respect to such First Lien Debt, all holders of existing and future
Subordinated Lien Debt and each existing and future Representative with respect
to such Subordinated Lien Debt:

 

(a)           that such Representative and all other holders of Obligations in
respect of such First Lien Debt are bound by the provisions of this Agreement,
including without limitation, the provisions relating to the ranking of First
Liens and the order of application of proceeds from enforcement of First Liens;

 

(b)           consenting to and directing the First Lien Collateral Agent to act
as agent for such additional First Lien Debt or such Representative, as
applicable, and perform its obligations under this Agreement and the other
Collateral Documents; and

 

(c)           that the holders of such Obligations in respect of such additional
First Lien Debt are bound by the First Lien Intercreditor Agreement;

 

(2)           as to any additional Subordinated Lien Debt, the written agreement
of the holders of such Subordinated Lien Debt, or their applicable
Representative on their behalf, in each case as set forth in the indenture,
credit agreement, loan agreement, note agreement, promissory note, Hedge
Agreement or other agreement or instrument evidencing or governing such
Subordinated Lien Debt, for the enforceable benefit of the First Lien Collateral
Agent, the Subordinated Collateral Trustee, all holders of existing and future
Subordinated Lien Debt, each existing and future Representative with respect to
Subordinated Lien Debt, all holders of existing and future First Lien Debt and
each existing and future Representative with respect to First Lien Debt:

 

(a)           that such Representative and all the other holders of Obligations
in respect of such additional Subordinated Lien Debt are bound by the provisions
of this Agreement, including without limitation, the provisions relating to the
ranking of Subordinated Liens and the order of application of proceeds from the
enforcement of Subordinated Liens;

 

(b)           consenting to and directing the Subordinated Collateral Trustee to
act as agent for such additional Subordinated Lien Debt or such Representative,
as applicable, and perform its obligations under this Agreement and the other
Collateral Documents; and

 

(c)           that the holders of such Obligations in respect of such additional
Subordinated Lien Debt are bound by the Subordinated Lien Collateral Trust
Agreement.

 

“Obligations” means all obligations of every nature of each Grantor from time to
time owed to any agent or trustee, the First Lien Claimholders, the Subordinated
Lien Claimholders or any of them or their respective Affiliates under the First
Lien

 

9

--------------------------------------------------------------------------------


 

Documents, the Subordinated Lien Documents or Hedge Agreements, whether for
principal, interest or payments for early termination of Interest Rate
Agreements, fees, expenses, indemnification or otherwise and all guarantees of
any of the foregoing.

 

“Officer’s Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed on behalf of the
Company by two officers of the Company, one of whom must be the principal
executive officer, the principal financial officer, or the treasurer of the
Company, including:

 

(a)           a statement that the Person making such certificate has read such
covenant or condition and understands the provisions and the definitions
relating thereto;

 

(b)           a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;

 

(c)           a statement that, in the opinion of such Person, he or she has
made such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been satisfied; and

 

(d)           a statement as to whether or not, in the opinion of such Person,
such condition or covenant has been satisfied.

 

“Person” or “Persons” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Pledged Collateral” has the meaning set forth in Section 5.4 hereof.

 

“Post Petition Interest” means interest, fees, expenses and other charges that
pursuant to any First Lien Document or any Subordinated Lien Document, continue
to accrue after the commencement of any Insolvency or Liquidation Proceeding,
whether or not such interest, fees, expenses and other charges are allowed or
allowable under the Bankruptcy Law or in any such Insolvency or Liquidation
Proceeding.

 

“Recovery” has the meaning set forth in Section 6.5 hereof.

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend,
increase, renew, defease, amend, modify, supplement, restructure, replace,
refund or repay, or to issue other indebtedness, in exchange or replacement for
(including by means of sales of debt securities to institutional investors) such
Indebtedness, in any manner (whether upon or after termination or otherwise) and
in whole or in part.  “Refinanced” and “Refinancing” shall have correlative
meanings.

 

“Representative” means, with respect to any Indebtedness, the trustee, agent or
representative of the holders of such Indebtedness who maintains the transfer

 

10

--------------------------------------------------------------------------------

 

register for such Indebtedness and is appointed as such pursuant to the
indenture, credit agreement, purchase agreement note or other agreement or
instrument governing such Indebtedness.

 

“Second Lien Collateral Documents” means the Collateral Documents (as defined in
the Second Lien Notes Indenture) and any other agreement, document or instrument
pursuant to which a Lien is purported to be granted securing any Second Lien
Obligations or under which rights or remedies with respect to such Liens are
governed.

 

“Second Lien Notes Indenture” has the meaning assigned to that term in the
recitals to this Agreement.

 

“Second Lien Notes” means the US$ 225 10 7/8% Senior Secured Notes due 2017
issued under the Second Lien Notes Indenture on the date hereof, and any
registered notes issued by Company in exchange for, and as contemplated by, such
notes with substantially identical terms as such notes, as any such notes may be
amended, restated, supplemented, replaced, increased, refinanced or otherwise
modified from time to time in accordance herewith.

 

“Secured Debt Documents” means the First Lien Documents and the Subordinated
Lien Documents.

 

“Specified Hedge Collateral” means any letter of credit or cash collateral which
is permitted by the terms of each Secured Debt Document to be provided or
pledged on a first priority basis in support of Hedging Obligations.

 

“Subordinated Collateral Trustee” has the meaning assigned to that term in the
recitals to this Agreement, but shall also include where the context so
indicates, any agent or representative of the Subordinated Collateral Trustee
acting on behalf of the Subordinated Collateral Trustee.

 

“Subordinated Lien” means a Lien granted by a Secured Debt Document to the
trustee, agent or other representative at any time, on a junior priority basis,
upon any Collateral of either Company or any other Grantor to secure
Subordinated Lien Obligations.

 

“Subordinated Lien Claimholders” means, at any relevant time, the holders of
Subordinated Lien Obligations at that time under the Subordinated Lien
Documents, including the Subordinated Collateral Trustee, the holders of the
Second Lien Notes and the Trustee.

 

“Subordinated Lien Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
purported to be granted as security for any Subordinated Lien Obligations.

 

“Subordinated Lien Collateral Documents” means the Second Lien Collateral
Documents and any other agreement, document or instrument pursuant to

 

11

--------------------------------------------------------------------------------


 

which a Lien is purported to be granted securing any Subordinated Lien
Obligations or under which rights or remedies with respect to such Liens are
governed.

 

“Subordinated Lien Collateral Trust Agreement” means the collateral trust
agreement dated on or about the date hereof among the Subordinated Collateral
Trustee as the same may be joined from time to time by the trustee, agent or
other representative under any additional Subordinated Lien Debt, specifying the
relative lien priorities and other matters as among the holders of Subordinated
Lien Obligations, which, for the avoidance of doubt, may provide for further
subordination of certain holders of such Subordinated Lien Obligations,
including a Third Lien in respect of such Subordinated Lien Obligations.

 

“Subordinated Lien Debt” means the Second Lien Notes and, to the extent issued
or outstanding, any other Indebtedness of the Company or the Guarantors
designated as such by the Company in writing to the First Lien Collateral Agent
and Subordinated Collateral Trustee; provided that:

 

(a)           on or before the date on which such Indebtedness is incurred, an
Officer’s Certificate is delivered to the First Lien Collateral Agent and the
Subordinated Collateral Trustee, designating such Indebtedness as “Subordinated
Lien Debt” for the purposes of the First Lien Documents and the Subordinated
Lien Documents, and specifying whether such Indebtedness is second or third lien
Indebtedness;

 

(b)           such Indebtedness is evidenced or governed by an indenture, credit
agreement, loan agreement, note agreement, promissory note or other agreement or
instrument that includes a Lien Priority Confirmation;

 

(c)           is designated as Subordinated Lien Debt in accordance with the
requirements of Section 5.6 and the other requirements of Section 5.6 with
respect thereto are satisfied; and

 

(d)           at the time of the incurrence thereof, the applicable Subordinated
Lien Debt may be incurred (and secured as contemplated herein) without violating
the terms of any Secured Debt Document or causing any default thereunder.

 

“Subordinated Lien Documents” means, collectively, the Second Lien Notes
Indenture and any other indenture, credit agreement or other agreement, document
or instrument evidencing, governing, relating to or securing any Subordinated
Lien Debt (including Subordinated Lien Debt incurred after the date hereof),
including, without limitation, the Second Lien Collateral Documents.

 

“Subordinated Lien Mortgages” means a collective reference to each mortgage,
deed of trust and any other document or instrument under which any Lien on real
property owned or leased by any Grantor is granted to secure any Subordinated
Lien Obligations or under which rights or remedies with respect to any such
Liens are governed.

 

12

--------------------------------------------------------------------------------


 

“Subordinated Lien Obligations” means all principal of and interest on
(including without limitation any Post Petition Interest) and premium (if any)
on all Second Lien Notes, and all other obligations, including reimbursement
obligations with respect to letters of credit whether or not drawn), interest
(including without limitation Post Petition Interest), premium (if any), fees,
indemnifications, reimbursements, expenses, damages and other liabilities
payable under the documentation governing any Subordinated Lien Debt.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that, in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding. 
For purposes hereof, except where otherwise expressly set forth herein, Company
shall be deemed a Subsidiary of Holdings.  It is agreed and understood that the
CVR Partners, LP and CVR Special GP, LLC shall each be deemed to be wholly-owned
Subsidiaries of the Company.

 

“Third Lien” means a Lien granted by a Secured Debt Document to any trustee,
agent or other representative, at any time, on a third priority basis, upon any
Collateral of either Company or any other Grantor to secure Subordinated Lien
Obligations.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

1.2          Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, renewed, extended, supplemented or otherwise
modified from time to time in accordance with its terms, (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Exhibits or
Sections shall be construed to refer to Exhibits or Sections of this Agreement
and (e) the words “asset” and “property” shall be construed to have the same

 

13

--------------------------------------------------------------------------------


 

meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

SECTION 2.  Lien Priorities.

 

2.1          Relative Priorities.  Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of (i) any Liens securing the
Subordinated Lien Obligations granted on the Collateral or (ii) any Liens
securing the First Lien Obligations granted on the Collateral and
notwithstanding any provision of the UCC, or any other applicable law or any
Subordinated Lien Document or any defect or deficiencies in, or failure to
perfect or lapse in perfection of, or avoidance as a fraudulent conveyance or
otherwise of, the Liens securing the First Lien Obligations or any other
circumstance whatsoever, the Subordinated Collateral Trustee, on behalf of
itself and all Subordinated Lien Claimholders, hereby agrees that:

 

(a)           any Lien on the Collateral securing any First Lien Obligations now
or hereafter held by or on behalf of the First Lien Collateral Agent or any
First Lien Claimholders or any agent or trustee therefor, regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be senior in all respects and prior to any Lien on the
Collateral securing any Subordinated Lien Obligations; and

 

(b)           any Lien on the Collateral securing any Subordinated Lien
Obligations now or hereafter held by or on behalf of the Subordinated Collateral
Trustee, any Subordinated Lien Claimholders or any agent or trustee therefor
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the Collateral securing any First Lien Obligations.  All Liens
on the Collateral securing any First Lien Obligations shall be and remain senior
in all respects and prior to all Liens on the Collateral securing any
Subordinated Lien Obligations for all purposes, whether or not such Liens
securing any First Lien Obligations are subordinated to any Lien securing any
other obligation of the Company, any other Grantor or any other Person.

 

2.2          Prohibition on Contesting Liens.  Each of the Subordinated
Collateral Trustee, for itself and on behalf of each Subordinated Lien
Claimholder, and the First Lien Collateral Agent, for itself and on behalf of
each First Lien Claimholder, agrees that it will not (and hereby waives any
right to) contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the priority, validity,
perfection or enforceability of a Lien held by or on behalf of any of the First
Lien Claimholders in the First Lien Collateral or by or on behalf of any of the
Subordinated Lien Claimholders in the Subordinated Lien Collateral, as the case
may be, or the provisions of this Agreement; provided that, nothing in this
Agreement shall be construed to prevent or impair the rights of the First Lien
Collateral Agent or any First Lien Claimholder to enforce this Agreement,
including the provisions of this Agreement relating to the priority of the Liens
securing the First Lien Obligations as provided in Sections 2.1 and 3.1.

 

14

--------------------------------------------------------------------------------


 

2.3          No New Liens.  So long as the Discharge of First Lien Obligations
has not occurred, whether or not any Insolvency or Liquidation Proceeding has
been commenced by or against the Company or any other Grantor, the parties
hereto agree that the Company shall not, and shall not permit any other Grantor
to:

 

(a)           grant or permit any additional Liens on any asset or property to
secure any Subordinated Lien Obligation unless it has granted or concurrently
grants a Lien on such asset or property to secure the First Lien Obligations,
the parties hereto agreeing that any such Lien shall be subject to Section 2.1
hereof; or

 

(b)           grant or permit any additional Liens on any asset or property to
secure any First Lien Obligations unless it has granted or concurrently grants a
Lien on such asset or property to secure the Subordinated Lien Obligations.  To
the extent that the foregoing provisions are not complied with for any reason,
without limiting any other rights and remedies available to the First Lien
Collateral Agent and/or the First Lien Claimholders, the Subordinated Collateral
Trustee, on behalf of each of the Subordinated Lien Claimholders, agrees that
any amounts received by or distributed to any of them pursuant to or as a result
of Liens granted in contravention of this Section 2.3 shall be subject to
Section 4.2.

 

2.4          Similar Liens and Agreements.  The parties hereto agree that it is
their intention that the First Lien Collateral and the Subordinated Lien
Collateral (other than with respect to Affiliate Securities, if any, and any
Specified Hedge Collateral, if any) be identical.  In furtherance of the
foregoing and of Section 8.9, the parties hereto agree, subject to the other
provisions of this Agreement:

 

(a)           upon request by the First Lien Collateral Agent or the
Subordinated Collateral Trustee, to cooperate in good faith (and to direct their
counsel to cooperate in good faith) from time to time in order to determine the
specific items included in the First Lien Collateral and the Subordinated Lien
Collateral and the steps taken to perfect their respective Liens thereon and the
identity of the respective parties obligated under the First Lien Documents and
the Subordinated Lien Documents; and

 

(b)           that the documents and agreements creating or evidencing the First
Lien Collateral and the Subordinated Lien Collateral and guarantees for the
First Lien Obligations and the Subordinated Lien Obligations, subject to
Section 5.3(d), shall be in all material respects the same forms of documents
other than with respect to the first or subordinated nature of the Obligations
thereunder and the exclusion or inclusion, if applicable, of any Affiliate
Securities or any Specified Hedge Collateral.

 

Notwithstanding the foregoing, it shall not be a violation of this Section if
any assets and/or property of any Grantor are not yet included in Subordinated
Lien Collateral but are subject to closing agreements to provide that such
assets and/or property shall become Subordinated Lien Collateral.

 

15

--------------------------------------------------------------------------------


 

SECTION 3.  Enforcement.

 

3.1          Exercise of Remedies.

 

(a)           Until the Discharge of First Lien Obligations has occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, the Subordinated Collateral Trustee
and the Subordinated Lien Claimholders:

 

(1)           will not exercise or seek to exercise any rights or remedies with
respect to any Collateral (including the exercise of any right of setoff or any
right under any lockbox agreement, account control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which the Subordinated
Collateral Trustee or any Subordinated Lien Claimholder is a party) or institute
any action or proceeding with respect to such rights or remedies (including any
action of foreclosure);

 

(2)           will not contest, protest or object to any foreclosure proceeding
or action brought by the First Lien Collateral Agent or any First Lien
Claimholder or any other exercise by the First Lien Collateral Agent or any
First Lien Claimholder of any rights and remedies relating to the Collateral
under the First Lien Documents or otherwise; and

 

(3)           subject to their rights under clause (a)(1) above, will not object
to the forbearance by the First Lien Collateral Agent or the First Lien
Claimholders from bringing or pursuing any foreclosure proceeding or action or
any other exercise of any rights or remedies relating to the Collateral, in each
case so long as the Liens granted to secure the Subordinated Lien Obligations of
the Subordinated Lien Claimholders attach to the proceeds thereof subject to the
relative priorities described in Section 2.

 

(b)           Until the Discharge of First Lien Obligations has occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, the First Lien Collateral Agent and
the First Lien Claimholders shall have the exclusive right to enforce rights,
exercise remedies (including set-off, recoupment and the right to credit bid
their debt) and, subject to Section 5.1, to make determinations regarding the
release, disposition, or restrictions with respect to the Collateral without any
consultation with or the consent of the Subordinated Collateral Trustee or any
Subordinated Lien Claimholder; provided that, the Lien securing the Subordinated
Lien Obligations shall remain on the proceeds of such Collateral released or
disposed of subject to the relative priorities described in Section 2.  In
exercising rights and remedies with respect to the Collateral, the First Lien
Collateral Agent and the First Lien Claimholders may enforce the provisions of
the First Lien Documents and exercise remedies thereunder, all in such order and
in such manner as they may determine in the exercise of their sole discretion. 
Such exercise and enforcement shall include the rights of an agent appointed by
them to sell or otherwise dispose of Collateral upon foreclosure, to incur
expenses in connection with such sale or disposition, and to exercise all the
rights and remedies of a secured creditor under the UCC and of a secured
creditor under Bankruptcy Laws of any applicable jurisdiction.

 

16

--------------------------------------------------------------------------------


 

(c)           Notwithstanding the foregoing, the Subordinated Collateral Trustee
and any Subordinated Lien Claimholder may:

 

(1)           file a claim or statement of interest with respect to the
Subordinated Lien Obligations; provided that an Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor;

 

(2)           take any action (not adverse to the priority status of the Liens
on the Collateral securing the First Lien Obligations, or the rights of any
First Lien Collateral Agent or the First Lien Claimholders to exercise remedies
in respect thereof) in order to create, perfect, preserve or protect its Lien on
the Collateral;

 

(3)           file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the
Subordinated Lien Claimholders, including any claims secured by the Collateral,
if any, in each case in accordance with the terms of this Agreement; and

 

(4)           vote on any plan of reorganization, file any proof of claim, make
other filings and make any arguments and motions that are, in each case, in
accordance with the terms of this Agreement, with respect to the Subordinated
Lien Obligations and the Collateral.

 

The Subordinated Collateral Trustee, on behalf of itself and each Subordinated
Lien Claimholder, agrees that it will not take or receive any Collateral or any
proceeds of Collateral in connection with the exercise of any right or remedy
(including set-off and recoupment) with respect to any Collateral in its
capacity as a creditor, unless and until the Discharge of First Lien Obligations
has occurred.  Without limiting the generality of the foregoing, unless and
until the Discharge of First Lien Obligations has occurred, except as expressly
provided in Sections 3.1(a), 6.3(b) and this Section 3.1(c), the sole right of
the Subordinated Collateral Trustee and the Subordinated Lien Claimholders with
respect to the Collateral is to hold a Lien on the Collateral pursuant to the
Subordinated Lien Collateral Documents for the period and to the extent granted
therein and to receive a share of the proceeds thereof, if any, after the
Discharge of First Lien Obligations has occurred.

 

(d)           Subject to Sections 3.1(c) and Section 6.3(b):

 

(1)           the Subordinated Collateral Trustee, for itself and on behalf of
the Subordinated Lien Claimholders, agrees that the Subordinated Collateral
Trustee and the Subordinated Lien Claimholders will not take any action that
would hinder any exercise of remedies under the First Lien Documents or is
otherwise prohibited hereunder, including any sale, lease, exchange, transfer or
other disposition of the Collateral, whether by foreclosure or otherwise;

 

17

--------------------------------------------------------------------------------


 

(2)           the Subordinated Collateral Trustee, for itself and on behalf of
the Subordinated Lien Claimholders, hereby waives any and all rights it or the
Subordinated Lien Claimholders may have as a junior lien creditor or otherwise
to object to the manner in which the First Lien Collateral Agent or the First
Lien Claimholders seek to enforce or collect the First Lien Obligations or the
Liens securing the First Lien Obligations granted in any of the First Lien
Collateral undertaken in accordance with this Agreement, regardless of whether
any action or failure to act by or on behalf of the First Lien Collateral Agent
or First Lien Claimholders is adverse to the interest of the Subordinated Lien
Claimholders; and

 

(3)           the Subordinated Collateral Trustee hereby acknowledges and agrees
that no covenant, agreement or restriction contained in the Subordinated Lien
Collateral Documents or any other Subordinated Lien Document (other than this
Agreement) shall be deemed to restrict in any way the rights and remedies of the
First Lien Collateral Agent or the First Lien Claimholders with respect to the
Collateral as set forth in this Agreement and the First Lien Documents.

 

(e)           Except as specifically set forth in Sections 3.1(a) and (d), the
Subordinated Collateral Trustee and the Subordinated Lien Claimholders may
exercise rights and remedies as unsecured creditors against the Company or any
other Grantor that has guaranteed or granted Liens to secure the Subordinated
Lien Obligations in accordance with the terms of the Subordinated Lien Documents
and applicable law; provided that in the event that any Subordinated Lien
Claimholder becomes a judgment Lien creditor in respect of Collateral as a
result of its enforcement of its rights as an unsecured creditor with respect to
the Subordinated Lien Obligations, such judgment Lien shall be subject to the
terms of this Agreement for all purposes (including in relation to the First
Lien Obligations) as the other Liens securing the Subordinated Lien Obligations
are subject to this Agreement.

 

(f)            Except as specifically set forth in Sections 3.1(a) and (d),
nothing in this Agreement shall prohibit the receipt by the Subordinated
Collateral Trustee or any Subordinated Lien Claimholders of the required
payments of interest, principal and other amounts owed in respect of the
Subordinated Lien Obligations so long as such receipt is not the direct or
indirect result of the exercise by the Subordinated Collateral Trustee or any
Subordinated Lien Claimholders of rights or remedies as a secured creditor
(including set-off and recoupment) or enforcement in contravention of this
Agreement of any Lien held by any of them.  Nothing in this Agreement impairs or
otherwise adversely affects any rights or remedies the First Lien Collateral
Agent or the First Lien Claimholders may have with respect to the First Lien
Collateral.

 

SECTION 4.  Payments.

 

4.1          Application of Proceeds.  So long as the Discharge of First Lien
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor,
Collateral or

 

18

--------------------------------------------------------------------------------


 

proceeds thereof, received in connection with the sale or other disposition of,
or collection on, such Collateral upon the exercise of remedies, shall be
applied by the First Lien Collateral Agent to the First Lien Obligations in such
order as specified in the relevant First Lien Documents (including fees of the
First Lien Collateral Agent and the Subordinated Collateral Trustee).  Upon the
Discharge of First Lien Obligations, the First Lien Collateral Agent shall
deliver to the Subordinated Collateral Trustee any proceeds of Collateral held
by it in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct to be applied by the
Subordinated Collateral Trustee in such order as specified in the Subordinated
Lien Documents.

 

4.2          Payments Over.

 

(a)           So long as the Discharge of First Lien Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, any Collateral or
proceeds thereof (together with assets or proceeds subject to Liens referred to
in the final sentence of Section 2.3) received by the Subordinated Collateral
Trustee, any Subordinated Lien Claimholders in connection with the exercise of
any right or remedy (including set-off or recoupment) relating to the Collateral
in contravention of this Agreement in all cases, shall be segregated and held in
trust and forthwith paid over to the First Lien Collateral Agent for the benefit
of the First Lien Claimholders (after the payment of fees of the First Lien
Collateral Agent and the Subordinated Collateral Trustee) in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct.  The First Lien Collateral Agent is hereby
authorized to make any such endorsements as agent for the Subordinated
Collateral Trustee or any such Subordinated Lien Claimholders.  This
authorization is coupled with an interest and is irrevocable until the Discharge
of First Lien Obligations.

 

(b)           So long as the Discharge of First Lien Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, any Collateral or
proceeds thereof (including assets or proceeds subject to Liens referred to in
the final sentence of Section 2.3) received by the Subordinated Collateral
Trustee or any Subordinated Lien Claimholders in connection with the exercise of
any right or remedy (including set-off or recoupment) relating to the Collateral
not in contravention of this Agreement shall be segregated and held in trust and
forthwith paid over to the First Lien Collateral Agent for the benefit of the
First Lien Claimholders (after the payment of fees of the First Lien Collateral
Agent and the Subordinated Collateral Trustee) in the same form as received,
with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct; provided, however that, this Section 4.2(b) shall only be
applicable if the exercise of such right or remedy by the Subordinated
Collateral Agent or any Subordinated Lien Claimholder has the effect of
discharging the Lien of the First Lien Collateral Agent on such Collateral.  The
First Lien Collateral Agent is hereby authorized to make any such endorsement as
agent for the Subordinated Collateral Trustee or any such Subordinated Lien
Claimholders.  This authorized is coupled with an interest and is irrevocable
until he Discharge of First Lien Obligations.

 

19

--------------------------------------------------------------------------------


 

(c)           So long as the Discharge of First Lien Obligations has not
occurred, if in any Insolvency or Liquidation Proceeding the Subordinated
Collateral Trustee or any Subordinated Lien Claimholders shall receive any
distribution of money or other property in respect of the Collateral, such money
or other property shall be segregated and held in trust and forthwith paid over
to the First Lien Collateral Agent for the benefit of the First Lien
Claimholders in the same form as received, with any necessary endorsement.  Any
Lien received by the Subordinated Collateral Trustee or by Subordinated Lien
Claimholders in any Insolvency or Liquidation Proceeding shall be subject to the
terms of this Agreement

 

SECTION 5.  Other Agreements.

 

5.1          Releases.

 

(a)           If in connection with the exercise of the First Lien Collateral
Agent’s remedies in respect of the Collateral, the First Lien Collateral Agent,
for itself or on behalf of any of the First Lien Claimholders, releases any of
its Liens on any part of the Collateral or releases any Guarantor from its
obligations under its guaranty of the First Lien Obligations, then the Liens, if
any, of the Subordinated Collateral Trustee, for itself or for the benefit of
the Subordinated Lien Claimholders, on such Collateral, and the obligations of
such Guarantor under its guaranty of the Subordinated Lien Obligations, shall be
automatically, unconditionally and simultaneously released.  The Subordinated
Collateral Trustee, for itself or on behalf of any such Subordinated Lien
Claimholders, promptly shall execute and deliver to the First Lien Collateral
Agent or such Guarantor such termination statements, releases and other
documents as the First Lien Collateral Agent or such Guarantor may request to
effectively confirm such release.

 

(b)           If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral by any Grantor (collectively, a “Disposition”)
permitted under the terms of the First Lien Documents and not expressly
prohibited under the terms of the Subordinated Lien Documents (other than in
connection with the exercise of the First Lien Collateral Agent’s remedies in
respect of the Collateral which shall be governed by Section 5.1(a) above), the
First Lien Collateral Agent, for itself or on behalf of any of the First Lien
Claimholders, releases any of its Liens on any part of the Collateral, or
releases any Guarantor from its obligations under its guaranty of the First Lien
Obligations, in each case other than (A) in connection with the Discharge of
First Lien Obligations and (B) after the occurrence and during the continuance
of any “Event of Default” under a Subordinated Lien Document, then the Liens, if
any, of the Subordinated Collateral Trustee, for itself or for the benefit of
the Subordinated Lien Claimholders, on such Collateral, and the obligations of
such Guarantor under its guaranty of the Subordinated Lien Obligations, shall be
automatically, unconditionally and simultaneously released.  The Subordinated
Collateral Trustee, for itself or on behalf of any such Subordinated Lien
Claimholders, promptly shall execute and deliver to the First Lien Collateral
Agent or such Guarantor such termination statements, releases and other
documents as the First Lien Collateral Agent or such Guarantor may request to
effectively confirm such release.

 

20

--------------------------------------------------------------------------------

 

(c)                                  Until the Discharge of First Lien
Obligations occurs, the Subordinated Collateral Trustee, for itself and on
behalf of the Subordinated Lien Claimholders, hereby irrevocably constitutes and
appoints the First Lien Collateral Agent and any officer or agent of the First
Lien Collateral Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Subordinated Collateral Trustee or such holder or in the First Lien
Collateral Agent’s own name, from time to time in the First Lien Collateral
Agent’s discretion, for the purpose of carrying out the terms of this
Section 5.1, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary to accomplish the purposes of
this Section 5.1, including any endorsements or other instruments of transfer or
release.

 

(d)                                 Until the Discharge of First Lien
Obligations occurs, to the extent that the First Lien Collateral Agent or the
First Lien Claimholders (i) have released any Lien on Collateral or any
Guarantor from its obligation under its guaranty and any such Liens or guaranty
are later reinstated or (ii) obtain any new liens or additional guarantees from
any Guarantor, then the Subordinated Collateral Trustee, for itself and for the
Subordinated Lien Claimholders, shall be granted a Lien on any such Collateral,
subject to the lien subordination provisions of this Agreement, and an
additional guaranty, as the case may be.

 

5.2                               Insurance.  Unless and until the Discharge of
First Lien Obligations has occurred, the First Lien Collateral Agent and the
First Lien Claimholders shall have the sole and exclusive right, subject to the
rights of the Grantors under the First Lien Documents, to adjust settlement for
any insurance policy covering the Collateral in the event of any loss thereunder
and to approve any award granted in any condemnation or similar proceeding (or
any deed in lieu of condemnation) affecting the Collateral.  Unless and until
the Discharge of First Lien Obligations has occurred, and subject to the rights
of the Grantors under the First Lien Documents, all proceeds of any such policy
and any such award (or any payments with respect to a deed in lieu of
condemnation) if in respect to the Collateral shall be paid to the First Lien
Collateral Agent for the benefit of the First Lien Claimholders pursuant to the
terms of the First Lien Documents (including for purposes of cash
collateralization of letters of credit) and thereafter, to the extent no First
Lien Obligations are outstanding, and subject to the rights of the Grantors
under the Subordinated Lien Documents to the Subordinated Collateral Trustee for
the benefit of the Subordinated Lien Claimholders to the extent required under
the Subordinated Lien Documents, and then, to the extent no Subordinated Lien
Obligations are outstanding, to the owner of the subject property, such other
Person as may be entitled thereto or as a court of competent jurisdiction may
otherwise direct.  Until the Discharge of First Lien Obligations has occurred,
if the Subordinated Collateral Trustee, any Subordinated Lien Claimholders
shall, at any time, receive any proceeds of any such insurance policy or any
such award or payment in contravention of this Agreement, it shall segregate and
hold in trust and forthwith pay such proceeds over to the First Lien Collateral
Agent in accordance with the terms of Section 4.2.

 

21

--------------------------------------------------------------------------------


 

5.3                               Amendments to First Lien Documents and
Subordinated Lien Documents.

 

(a)                                 The First Lien Documents may be amended,
supplemented or otherwise modified in accordance with their terms and the First
Lien Credit Agreement may be Refinanced in whole or in part, in each case,
without notice to, or the consent of the Subordinated Collateral Trustee or the
Subordinated Lien Claimholders, all without affecting the lien subordination or
other provisions of this Agreement; provided, however, that the holders of such
Refinancing debt (or their Representative on their behalf) shall bind themselves
in a writing for the benefit of the Subordinated Collateral Trustee and the
Subordinated Lien Claimholders to the terms of this Agreement including by
executing a Lien Priority Confirmation;

 

(b)                                 Without the prior written consent of the
First Lien Collateral Agent, no Subordinated Lien Document may be Refinanced,
amended, supplemented or otherwise modified or entered into to the extent such
Refinancing, amendment, supplement or modification, or the terms of any new
Subordinated Lien Document, would:

 

(1)                                 increase the principal amount of the
Subordinated Lien Debt in excess of the amount permitted under any First Lien
Document;

 

(2)                                 increase the fees, the interest rate or
yield provisions or otherwise effectuate an increase in yield applicable to the
Indebtedness incurred under such Subordinated Lien Documents (including by way
of any side letters, agreements or arrangements under which any of the
Subordinated Lien Claimholders are paid a fee whether in the form of cash or
interest) by more than 3% per annum (including increases in yield or rate
arising from any changes from a floating interest rate obligation to a fixed
rate obligation but excluding increases resulting from the accrual of interest
at the default rate);

 

(3)                                 except as permitted by Section 5.3(b)(2),
increase materially the obligations of the obligor thereunder or to confer any
additional material rights on any Subordinated Lien Claimholders, or a
representative on their behalf, which would be adverse to the Company, any
Grantor or any First Lien Claimholder, it being understood that amendments or
Refinancings providing for increases in the principal amount of Subordinated
Lien Debt to provide for new money Indebtedness shall not be restricted by this
clause (3);

 

(4)                                 affect the Lien subordination, Lien
priorities or other provisions of this Agreement; or

 

(5)                                 contravene the provisions of this Agreement
or of the First Lien Documents.

 

The Subordinated Lien Debt may be Refinanced to the extent the terms and
conditions of such Refinancing debt meet the requirements of this
Section 5.3(b) and clauses (a), (b) and (c) of, and the provisos to, the
definition of “Subordinated Lien Debt” set forth in the First Lien Credit
Agreement, and the holders of such Refinancing debt bind themselves in a writing
for the benefit of the First Lien Collateral Agent and the

 

22

--------------------------------------------------------------------------------


 

First Lien Claimholders to the terms of this Agreement, by executing a Lien
Priority Confirmation.

 

(c)                                  Company agrees that each Subordinated Lien
Document shall include the following language (or language to similar effect
approved by the First Lien Collateral Agent):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Subordinated Collateral Trustee pursuant to this Agreement and
the exercise of any right or remedy by the Subordinated Collateral Trustee
hereunder are subject to the provisions of the First and Subordinated Lien
Intercreditor Agreement, dated as of April 06, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among Coffeyville Resources, LLC, a Delaware limited liability
company, Wells Fargo Bank, National Association, as First Lien Collateral Agent,
and Wells Fargo Bank, National Association, as Subordinated Collateral Trustee,
and certain other persons party, or that may become party, thereto from time to
time.  In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control.”

 

In addition, the Company agrees that such Subordinated Lien Mortgage covering
any Collateral shall contain such other language as the First Lien Collateral
Agent may reasonably request to reflect the subordination of such Subordinated
Lien Mortgage to the First Lien Collateral Document covering such Collateral.

 

(d)                                 In the event any First Lien Collateral Agent
or the First Lien Claimholders and the relevant Grantor enter into any
amendment, waiver or consent in respect of any of the First Lien Collateral
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any First Lien Collateral
Document or changing in any manner the rights of the First Lien Collateral
Agent, such First Lien Claimholders, Company or any other Grantor thereunder,
then such amendment, waiver or consent shall apply automatically to any
comparable provision of the Comparable Subordinated Lien Collateral Document
without the consent of the Subordinated Collateral Trustee or the Subordinated
Lien Claimholders and without any action by the Subordinated Collateral Trustee,
Company or any other Grantor, provided that:

 

(i)                                     no such amendment, waiver or consent
shall have the effect of:  (A) removing or releasing assets subject to the Lien
of the Subordinated Lien Documents, except to the extent that a release of such
Lien is permitted or required by Section 5.1; provided that, there is a
corresponding release of such Lien securing the First Lien Obligations;

 

23

--------------------------------------------------------------------------------


 

(B) imposing duties on the Subordinated Collateral Trustee without its consent;
(C) permitting other Liens on Subordinated Lien Collateral not permitted under
the terms of the Subordinated Lien Documents or Section 6; or (D) being
prejudicial to the interests of the Subordinated Lien Claimholders to a greater
extent than the First Lien Claimholders; and

 

(ii)                                  notice of such amendment, waiver or
consent shall have been given to the Subordinated Collateral Trustee within ten
(10) Business Days after the effective date of such amendment, waiver or
consent.

 

5.4                               Gratuitous Bailee for Perfection.

 

(a)                                 The First Lien Collateral Agent agrees to
hold that part of the Collateral that is in its possession or control (or in the
possession or control of its agents or bailees) to the extent that possession or
control thereof is taken to perfect a Lien thereon under the UCC (such
Collateral being the “Pledged Collateral”) as collateral agent for the First
Lien Claimholders and as gratuitous bailee for the Subordinated Collateral
Trustee (such bailment being intended, among other things, to satisfy the
requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC) and
any assignee solely for the purpose of perfecting the security interest granted
under the First Lien Documents and the Subordinated Lien Documents,
respectively, subject to the terms and conditions of this Section 5.4.  Solely
with respect to any deposit accounts under the control (within the meaning of
Section 9-104 of the UCC) of the First Lien Collateral Agent, the First Lien
Collateral Agent agrees to also hold control over such deposit accounts as
gratuitous agent for the Subordinated Collateral Trustee, subject to the terms
and conditions of this Section 5.4.  For the avoidance of doubt, the
Subordinated Collateral Trustee hereby appoints the First Lien Collateral Agent
as its agent solely for perfection of the Subordinated Collateral Agent’s Lien
in such deposit accounts, and the First Lien Collateral Agent accepts such
appointment.

 

(b)                                 The First Lien Collateral Agent shall have
no obligation whatsoever to the First Lien Claimholders, the Subordinated
Collateral Trustee or any Subordinated Lien Claimholder to ensure that the
Pledged Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person except as expressly set forth in this
Section 5.4.  The duties or responsibilities of the First Lien Collateral Agent
under this Section 5.4 shall be limited solely to holding the Pledged Collateral
as bailee (and with respect to deposit accounts, agent) in accordance with this
Section 5.4 and delivering the Pledged Collateral upon a Discharge of First Lien
Obligations as provided in paragraph (d) below.

 

(c)                                  The First Lien Collateral Agent shall not
have by reason of the First Lien Collateral Documents, the Subordinated Lien
Collateral Documents, this Agreement or any other document a fiduciary
relationship in respect of the First Lien Claimholders, the Subordinated
Collateral Trustee or any Subordinated Lien Claimholder and the Subordinated
Collateral Trustee and the Subordinated Lien Claimholders hereby waive and
release the First Lien Collateral Agent from all claims and liabilities arising

 

24

--------------------------------------------------------------------------------


 

pursuant to the First Lien Collateral Agent’s role under this Section 5.4 as
gratuitous bailee and gratuitous agent with respect to the Collateral.  It is
understood and agreed that the interests of the First Lien Collateral Agent and
the Subordinated Collateral Trustee may differ and the First Lien Collateral
Agent shall be fully entitled to act in its own interest without taking into
account the interests of the Subordinated Collateral Trustee or Subordinated
Lien Claimholders.

 

(d)                                 Upon the Discharge of First Lien Obligations
under the First Lien Documents to which the First Lien Collateral Agent is a
party, the First Lien Collateral Agent shall deliver the remaining Pledged
Collateral in its possession (if any) together with any necessary endorsements
(such endorsement shall be without recourse and without any representation or
warranty), first, to the Subordinated Collateral Trustee to the extent
Subordinated Lien Obligations remain outstanding, and second, to the Company to
the extent no First Lien Obligations or Subordinated Lien Obligations remain
outstanding (in each case, so as to allow such Person to obtain possession or
control of such Pledged Collateral).  The First Lien Collateral Agent further
agrees to take all other action reasonably requested by the Subordinated
Collateral Trustee at the expense of the Subordinated Collateral Trustee or the
Company in connection with the Subordinated Collateral Trustee obtaining a
first-priority interest in the Collateral or as a court of competent
jurisdiction may otherwise direct.

 

5.5                               Discharge of First Lien Obligations Deemed to
Not Have Occurred.  If, at any time after the Discharge of First Lien
Obligations has occurred, the Company thereafter enters into any Refinancing of
any First Lien Document evidencing a First Lien Obligation which Refinancing is
permitted by the Subordinated Lien Documents, then such Discharge of First Lien
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement (other than with respect to any actions taken as a result of
the occurrence of such first Discharge of First Lien Obligations), and, from and
after the date on which the New First Lien Debt Notice is delivered to the
Subordinated Collateral Trustee in accordance with the next sentence, the
obligations under such Refinancing of the First Lien Documents shall
automatically be treated as First Lien Obligations for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein, and the First Lien Collateral Agent under such
First Lien Documents shall be the First Lien Collateral Agent for all purposes
of this Agreement.  Upon receipt of a notice (the “New First Lien Debt Notice”)
stating that the Company has entered into a new First Lien Document (and
incurred additional First Lien Debt) (which notice shall include the identity of
the new first lien collateral agent, such agent, the “New Agent”), the
Subordinated Collateral Trustee shall promptly (a) enter into such documents and
agreements (including amendments or supplements to this Agreement) as the
Company or such New Agent shall reasonably request in order to provide to the
New Agent the rights contemplated hereby, in each case consistent in all
material respects with the terms of this Agreement and (b) deliver to the New
Agent any Pledged Collateral held by it together with any necessary endorsements
(or otherwise allow the New Agent to obtain control of such Pledged
Collateral).  The New Agent shall agree in a writing addressed to the
Subordinated Collateral Trustee and the Subordinated Lien Claimholders to be
bound by the terms of this Agreement.  If the new First Lien Obligations under
the new First

 

25

--------------------------------------------------------------------------------


 

Lien Documents are secured by assets of the Grantors constituting Collateral
that do not also secure the Subordinated Lien Obligations, then the Subordinated
Lien Obligations shall be secured at such time by a second priority Lien on such
assets to the same extent provided in the Subordinated Lien Collateral Documents
and this Agreement.

 

5.6                               Additional Secured Debt.

 

(a)                                 The Company will be permitted to designate
as an additional holder of First Lien Obligations or Subordinated Lien
Obligations, as applicable, hereunder each Person who is, or who becomes, the
holder of First Lien Debt or the holder of Subordinated Lien Debt, as
applicable, incurred by the Company or such other Grantor in accordance with the
respective definitions of First Lien Debt or Subordinated Lien Debt, as the case
may be, contained herein as additional First Lien Debt or Subordinated Lien Debt
hereunder, respectively.  The Company may effect such designation by delivering
to the First Lien Collateral Agent and the Subordinated Collateral Trustee each
of the following:

 

(i)                                     an Officer’s Certificate describing in
reasonable detail the respective First Lien Debt or Subordinated Lien Debt
(“Additional Secured Debt”) and stating that the Company or such other Grantor
has incurred or intends to incur such obligations as additional Secured Debt
which will either be (i) First Lien Debt permitted by each applicable Secured
Debt Document to be secured by a First Lien or (ii) Subordinated Lien Debt
permitted by each applicable Secured Debt Document to be secured with a second
or third priority lien, as applicable; and

 

(ii)                                  a written notice specifying the name and
address of the Representative for such First Lien Debt or Subordinated Lien
Debt, as applicable, for purposes of Section 8.8.

 

Notwithstanding the foregoing, but in no way limiting Section 2.3, nothing in
this Agreement will be construed to allow the Company or any other Grantor to
incur additional Indebtedness or grant additional Liens unless in each case
otherwise permitted by the terms of all applicable Secured Debt Documents.

 

(b)                                 With respect to any First Lien Debt or
Subordinated Lien Debt incurred after the date of this Agreement, each of the
parties hereto agrees to take such actions (if any) (including, without
limitation, any acknowledgements by the Company or any of the other Guarantors
of guarantees or security that are applicable to First Lien Debt or Subordinated
Lien Debt, as the case may be) as may from time to time reasonably be requested
by the First Lien Collateral Agent or the Subordinated Collateral Trustee, and
enter into such technical amendments, modifications and/or supplements to the
then existing guarantees, First Lien Collateral Documents and Subordinated Lien
Collateral Documents (or execute and deliver such additional guarantees, First
Lien Collateral Documents and Subordinated Lien Collateral Documents) as may
from time to time be reasonably requested by the First Lien Collateral Agent or
the Subordinated

 

26

--------------------------------------------------------------------------------


 

Collateral Trustee, to ensure that the relevant additional First Lien
Obligations or Subordinated Lien Obligations, as the case may be, are secured
by, and entitled to the benefits of, the relevant guarantees, First Lien
Collateral Documents and Subordinated Lien Collateral Documents, as applicable,
and each additional holder of First Lien Obligations and each additional holder
of Subordinated Lien Obligations (by its acceptance of the benefits hereof)
hereby agrees to, and authorizes the First Lien Collateral Agent and the
Subordinated Collateral Trustee to enter into, any such technical amendments,
modifications and/or supplements (and additional guarantees, First Lien
Collateral Documents and Subordinated Lien Collateral Documents, as
applicable).  The Company and each Grantor hereby further agree that, if there
are any recording, filing or other similar fees payable in connection with any
of the actions to be taken pursuant to this Section 5.6(b), all such amounts
shall be paid by, and shall be for the account of, the Company and the
respective Grantors, on a joint and several basis.

 

SECTION 6.  Insolvency or Liquidation Proceedings.

 

6.1                               Finance and Sale Issues.  Until the Discharge
of First Lien Obligations has occurred, if the Company or any other Grantor
shall be subject to any Insolvency or Liquidation Proceeding and the First Lien
Collateral Agent shall desire to permit the use of “Cash Collateral” (as such
term is defined in Section 363(a) of the Bankruptcy Code), on which the First
Lien Collateral Agent or any other creditor has a Lien or to permit the Company
or any other Grantor to obtain financing, whether from the First Lien
Claimholders or any other Person under Section 364 of the Bankruptcy Code or any
similar Bankruptcy Law (“DIP Financing”), then the Subordinated Collateral
Trustee, on behalf of itself and the Subordinated Lien Claimholders, agrees that
it will raise no objection to such Cash Collateral use or DIP Financing and to
the extent the Liens securing the First Lien Obligations are subordinated to or
pari passu with such DIP Financing, the Subordinated Collateral Trustee will
subordinate its Liens in the Collateral to the Liens securing such DIP Financing
(and all Obligations relating thereto) and will not request adequate protection
or any other relief in connection therewith (except, as expressly agreed by the
First Lien Collateral Agent or to the extent permitted by Section 6.3); provided
that, the aggregate principal amount of the DIP Financing plus the aggregate
outstanding principal amount of First Lien Obligations consisting of
Indebtedness for borrowed money (and expressly excluding Hedging Obligations)
plus the aggregate face amount of any letters of credit issued and not
reimbursed under the First Lien Credit Agreement does not exceed the Cap Amount
plus $150,000,000 in the aggregate.

 

6.2                               Relief from the Automatic Stay.  Until the
Discharge of First Lien Obligations has occurred, the Subordinated Collateral
Trustee, on behalf of itself and the Subordinated Lien Claimholders, agrees that
none of them shall seek (or support any other Person seeking) relief from the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding in
respect of the Collateral, without the prior written consent of the First Lien
Collateral Agent, unless a motion for adequate protection permitted under
Section 6.3 has been denied by the Bankruptcy Court.

 

27

--------------------------------------------------------------------------------


 

6.3                               Adequate Protection.

 

(a)                                 The Subordinated Collateral Trustee, on
behalf of itself and the Subordinated Lien Claimholders, agrees that none of
them shall contest (or support any other Person contesting):

 

(1)                                 any request by the First Lien Collateral
Agent or the First Lien Claimholders for adequate protection; or

 

(2)                                 any objection by the First Lien Collateral
Agent or the First Lien Claimholders to any motion, relief, action or proceeding
based on the First Lien Collateral Agent or the First Lien Claimholders claiming
a lack of adequate protection.

 

(b)                                 Notwithstanding the foregoing provisions in
this Section 6.3, in any Insolvency or Liquidation Proceeding:

 

(1)                                 if the First Lien Claimholders (or any
subset thereof) are granted adequate protection in the form of additional
collateral in connection with any Cash Collateral use or DIP Financing, then the
Subordinated Collateral Trustee, on behalf of itself or any of the Subordinated
Lien Claimholders, may seek or request adequate protection in the form of a Lien
on such additional collateral, which Lien will be subordinated to the Liens
securing the First Lien Obligations and such Cash Collateral use or DIP
Financing (and all Obligations relating thereto) on the same basis as the other
Liens securing the Subordinated Lien Obligations are so subordinated to the
First Lien Obligations under this Agreement; and

 

(2)                                 the Subordinated Collateral Trustee and
Subordinated Lien Claimholders shall only be permitted to seek adequate
protection with respect to their rights in the Collateral in any Insolvency or
Liquidation Proceeding in the form of (A) additional collateral; provided that,
as adequate protection for the First Lien Obligations, the First Lien Collateral
Agent, on behalf of the First Lien Claimholders, is also granted a senior Lien
on such additional collateral; (B) replacement Liens on the Collateral; provided
that, as adequate protection for the First Lien Obligations, the First Lien
Collateral Agent, on behalf of the First Lien Claimholders, is also granted
senior replacement Liens on the Collateral; (C) an administrative expense claim;
provided that, as adequate protection for the First Lien Obligations, the First
Lien Collateral Agent, on behalf of the First Lien Claimholders, is also granted
an administrative expense claim which is senior and prior to the administrative
expense claim of the Subordinated Collateral Trustee and the Subordinated Lien
Claimholders; and (D) cash payments with respect to interest on the Subordinated
Lien Obligations; provided either (1) as adequate protection for the First Lien
Obligations, the First Lien Collateral Agent, on behalf of the First Lien
Claimholders, is also granted cash payments with respect to interest on the
First Lien Obligations, or (2) such cash payments do not exceed an amount equal
to the interest accruing on the principal amount of applicable Subordinated Lien
Obligations outstanding on the date such relief is granted at the interest rate
under the applicable Subordinated Lien Documents and accruing

 

28

--------------------------------------------------------------------------------


 

from the date the Subordinated Collateral Trustee is granted such relief.  If
any Subordinated Lien Secured Party receives Post Petition Interest and/or
adequate protection payments in an Insolvency or Liquidation Proceeding
(“Subordinated Lien Adequate Protection Payments”), and the First Lien
Claimholders do not receive payment in full in cash of all First Lien
Obligations upon the effectiveness of the plan of reorganization for, or
conclusion of, that Insolvency or Liquidation Proceeding, then, each
Subordinated Lien Claimholders shall pay over to the First Lien Claimholders an
amount (the “Pay-Over Amount”) equal to the lesser of (i) the Subordinated Lien
Adequate Protection Payments received by such Subordinated Lien Claimholders and
(ii) the amount of the short-fall (the “Short Fall”) in payment in full of the
First Lien Obligations; provided that, to the extent any portion of the Short
Fall represents payments received by the First Lien Claimholders in the form of
promissory notes, equity or other property, equal in value to the cash paid in
respect of the Pay-Over Amount, the First Lien Claimholders shall, upon receipt
of the Pay-Over Amount, transfer those promissory notes, equity or other
property, pro rata, equal in value to the cash paid in respect of the Pay-Over
Amount to the Subordinated Collateral Trustee for the benefit of the applicable
Subordinated Lien Claimholders in exchange for the Pay-Over Amount. 
Notwithstanding anything herein to the contrary, the First Lien Claimholders
shall not be deemed to have consented to, and expressly retain their rights to
object to the grant of adequate protection in the form of cash payments to the
Subordinated Lien Claimholders made pursuant to this Section 6.3(b).

 

(c)                                  The Subordinated Collateral Trustee, for
itself and on behalf of the other Subordinated Lien Claimholders, agrees that
notice of a hearing to approve DIP Financing or use of Cash Collateral on an
interim basis shall be adequate if delivered to the Subordinated Collateral
Trustee at least three (3) Business Days in advance of such hearing and that
notice of a hearing to approve DIP Financing or use of Cash Collateral on a
final basis shall be adequate if delivered to the Subordinated Collateral
Trustee at least fifteen (15) days in advance of such hearing.

 

6.4                               No Waiver.  Subject to Sections 3.1(a) and
(d), nothing contained herein shall prohibit or in any way limit the First Lien
Collateral Agent or any First Lien Claimholder from objecting in any Insolvency
or Liquidation Proceeding or otherwise to any action taken by the Subordinated
Collateral Trustee or any of the Subordinated Lien Claimholders, including the
seeking by the Subordinated Collateral Trustee or any Subordinated Lien
Claimholders of adequate protection or the asserting by the Subordinated
Collateral Trustee or any Subordinated Lien Claimholders of any of its rights
and remedies under the Subordinated Lien Documents or otherwise.

 

6.5                               Avoidance Issues.  If any First Lien
Claimholder is required in any Insolvency or Liquidation Proceeding or otherwise
to turn over or otherwise pay to the estate of the Company or any other Grantor
any amount paid in respect of First Lien Obligations (a “Recovery”), then such
First Lien Claimholders shall be entitled to a reinstatement of First Lien
Obligations with respect to all such recovered amounts, and from and after the
date of such reinstatement the Discharge of First Lien Obligations shall

 

29

--------------------------------------------------------------------------------


 

be deemed not the have occurred for all purposes hereunder.  If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto from such date of reinstatement.

 

6.6                               Reorganization Securities.  If, in any
Insolvency or Liquidation Proceeding, debt obligations of the reorganized debtor
secured by Liens upon any property of the reorganized debtor are distributed
pursuant to a plan of reorganization or similar dispositive restructuring plan,
both on account of First Lien Obligations and on account of Subordinated Lien
Obligations, then, to the extent the debt obligations distributed on account of
the First Lien Obligations and on account of the Subordinated Lien Obligations
are secured by Liens upon the same property, the provisions of this Agreement
will survive the distribution of such debt obligations pursuant to such plan and
will apply with like effect to the Liens securing such debt obligations.

 

6.7                               Post Petition Interest

 

(a)                                 Neither the Subordinated Collateral Trustee
nor any Subordinated Lien Claimholder shall oppose or seek to challenge any
claim by the First Lien Collateral Agent or any First Lien Claimholder for
allowance in any Insolvency or Liquidation Proceeding of First Lien Obligations
consisting of Post Petition Interest to the extent of the value of any First
Lien Claimholder’s Lien, without regard to the existence of the Lien of the
Subordinated Collateral Trustee on behalf of the Subordinated Lien Claimholders
on the Collateral.

 

(b)                                 Neither the First Lien Collateral Agent nor
any other First Lien Claimholder shall oppose or seek to challenge any claim by
the Subordinated Collateral Trustee or any Subordinated Lien Claimholder for
allowance in any Insolvency or Liquidation Proceeding of Subordinated Lien
Obligations consisting of Post Petition Interest to the extent of the value of
the Lien of the Subordinated Collateral Trustee on behalf of the Subordinated
Lien Claimholders on the Collateral (after taking into account the value of the
First Lien Obligations).

 

6.8                               Waiver.  The Subordinated Collateral Trustee,
for itself and on behalf of the Subordinated Lien Claimholders, waives any claim
it may hereafter have against any First Lien Claimholder arising out of the
election of any First Lien Claimholder of the application of
Section 1111(b)(2) of the Bankruptcy Code, and/or out of any cash collateral or
financing arrangement or out of any grant of a security interest in connection
with the Collateral in any Insolvency or Liquidation Proceeding.

 

6.9                               Separate Grants of Security and Separate
Classification.  The Subordinated Collateral Trustee, for itself and on behalf
of each Subordinated Lien Claimholder, and the First Lien Collateral Agent for
itself and on behalf of each First Lien Claimholder, acknowledge and agree that

 

(a)                                 the grants of Liens pursuant to the First
Lien Collateral Documents, the Subordinated Lien Collateral Documents and any
Secured Debt

 

30

--------------------------------------------------------------------------------

 

Documents which grant a Third Lien on the Collateral constitute three separate
and distinct grants of Liens; and

 

(b)           because of, among other things, their differing rights in the
Collateral, the Subordinated Lien Obligations are fundamentally different from
the First Lien Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency or Liquidation Proceeding.

 

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Claimholders
and the Subordinated Lien Claimholders in respect of the Collateral constitute
only one secured claim (rather than separate classes of senior and junior
secured claims), then each of the parties hereto hereby acknowledges and agrees
that, subject to Sections 2.1 and 4.1, all distributions shall be made as if
there were separate classes of senior and junior secured claims against the
Grantors in respect of the Collateral (with the effect being that, to the extent
that the aggregate value of the Collateral is sufficient (for this purpose
ignoring all claims held by the Subordinated Lien Claimholders), the First Lien
Claimholders shall be entitled to receive, in addition to amounts distributed to
them in respect of principal, pre-petition interest and other claims, all
amounts owing (or that would be owing if there were such separate classes of
senior and junior secured claims) in respect of Post Petition Interest,
including any additional interest payable pursuant to the First Lien Credit
Agreement, arising from or related to a default, which is disallowed as a claim
in any Insolvency or Liquidation Proceeding) before any distribution is made in
respect of the claims held by any Subordinated Lien Claimholders with respect to
the Collateral, with the Subordinated Collateral Trustee, for itself and on
behalf of the Subordinated Lien Claimholders, hereby acknowledging and agreeing
to turn over to the First Lien Collateral Agent, for itself and on behalf of the
First Lien Claimholders, Collateral or proceeds of Collateral otherwise received
or receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Subordinated Lien Claimholders).

 

SECTION 7.  Reliance; Waivers; Etc.

 

7.1          Reliance.  Other than any reliance on the terms of this Agreement,
the First Lien Collateral Agent, on behalf of itself and the First Lien
Claimholders under its First Lien Documents, acknowledges that it and such First
Lien Claimholders have, independently and without reliance on the Subordinated
Collateral Trustee or any Subordinated Lien Claimholders, and based on documents
and information deemed by them appropriate, made their own analysis and decision
to enter into such First Lien Documents and be bound by the terms of this
Agreement and they will continue to make their own decision in taking or not
taking any action under the First Lien Documents or this Agreement.  The
Subordinated Collateral Trustee, on behalf of itself and the Subordinated Lien
Claimholders, acknowledges that it and the Subordinated Lien Claimholders have,
independently and without reliance on the First Lien Collateral Agent or any
First Lien Claimholder, and based on documents and information deemed by them
appropriate, made their own analysis and decision to enter into each of the
Subordinated Lien Documents and be bound by the terms of this Agreement and they
will continue to

 

31

--------------------------------------------------------------------------------


 

make their own decision in taking or not taking any action under the
Subordinated Lien Documents or this Agreement.

 

7.2          No Warranties or Liability.  The First Lien Collateral Agent, on
behalf of itself and the First Lien Claimholders under the First Lien Documents,
acknowledges and agrees that each of the Subordinated Collateral Trustee and the
Subordinated Lien Claimholders have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Subordinated Lien
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon.  Except as otherwise provided herein, the Subordinated Lien
Claimholders will be entitled to manage and supervise their respective loans and
extensions of credit under the Subordinated Lien Documents in accordance with
law and as they may otherwise, in their sole discretion, deem appropriate. 
Except as otherwise provided herein, the Subordinated Collateral Trustee, on
behalf of itself and the Subordinated Lien Obligations, acknowledges and agrees
that the First Lien Collateral Agent and the First Lien Claimholders have made
no express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any of the First Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon.  Except as otherwise provided
herein, the First Lien Claimholders will be entitled to manage and supervise
their respective loans and extensions of credit under their respective First
Lien Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate.  The Subordinated Collateral Trustee and the
Subordinated Lien Claimholders shall have no duty to the First Lien Collateral
Agent or any of the First Lien Claimholders, and the First Lien Collateral Agent
and the First Lien Claimholders shall have no duty to the Subordinated
Collateral Trustee or any of the Subordinated Lien Claimholders, to act or
refrain from acting in a manner which allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with the
Company or any other Grantor (including the First Lien Documents and the
Subordinated Lien Documents), regardless of any knowledge thereof which they may
have or be charged with.

 

7.3          No Waiver of Lien Priorities.

 

(a)           No right of the First Lien Claimholders, the First Lien Collateral
Agent or any of them to enforce any provision of this Agreement or any First
Lien Document shall at any time in any way be prejudiced or impaired by any act
or failure to act on the part of the Company or any other Grantor or by any act
or failure to act by any First Lien Claimholder or the First Lien Collateral
Agent, or by any noncompliance by any Person with the terms, provisions and
covenants of this Agreement, any of the First Lien Documents or any of the
Subordinated Lien Documents, regardless of any knowledge thereof which the First
Lien Collateral Agent or the First Lien Claimholders, or any of them, may have
or be otherwise charged with.

 

(b)           Without in any way limiting the generality of the foregoing
paragraph (but subject to the rights of the Company and the other Grantors under
the First Lien Documents), the First Lien Claimholders, the First Lien
Collateral Agent and any of

 

32

--------------------------------------------------------------------------------


 

them may, at any time and from time to time in accordance with the First Lien
Documents and/or applicable law, without the consent of, or notice to, the
Subordinated Collateral Trustee or any Subordinated Lien Claimholders, without
incurring any liabilities to the Subordinated Collateral Trustee or any
Subordinated Lien Claimholders and without impairing or releasing the Lien
priorities and other benefits provided in this Agreement (even if any right of
subrogation or other right or remedy of the Subordinated Collateral Trustee or
any Subordinated Lien Claimholders is affected, impaired or extinguished
thereby) do any one or more of the following:

 

(i)            change the manner, place or terms of payment or change or extend
the time of payment of, or amend, renew, exchange, increase or alter, the terms
of any of the First Lien Obligations or any Lien on any First Lien Collateral or
guaranty thereof or any liability of the Company or any other Grantor, or any
liability incurred directly or indirectly in respect thereof (including any
increase in or extension of the First Lien Obligations, without any restriction
as to the tenor or terms of any such increase or extension) or otherwise amend,
renew, exchange, extend, modify or supplement in any manner any Liens held by
the First Lien Collateral Agent or any of the First Lien Claimholders, the First
Lien Obligations or any of the First Lien Documents; provided that any such
increase in the First Lien Obligations shall not increase the sum of the
Indebtedness constituting principal under the First Lien Credit Agreement and
the face amount of any letters of credit issued under the First Lien Credit
Agreement and not reimbursed to an amount in excess of the Cap Amount;

 

(ii)           sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order any part of the First Lien
Collateral or any liability of the Company or any other Grantor to the First
Lien Claimholders or the First Lien Collateral Agent, or any liability incurred
directly or indirectly in respect thereof;

 

(iii)          settle or compromise any First Lien Obligation or any other
liability of the Company or any other Grantor or any security therefor or any
liability incurred directly or indirectly in respect thereof and apply any sums
by whomsoever paid and however realized to any liability (including the First
Lien Obligations) in any manner or order; and

 

(iv)          exercise or delay in or refrain from exercising any right or
remedy against the Company or any security or any other Grantor or any other
Person, elect any remedy and otherwise deal freely with the Company, any other
Grantor or any First Lien Collateral and any security and any guarantor or any
liability of the Company or any other Grantor to the First Lien Claimholders or
any liability incurred directly or indirectly in respect thereof.

 

33

--------------------------------------------------------------------------------


 

(c)           Except as otherwise expressly provided herein, the Subordinated
Collateral Trustee, on behalf of itself and the Subordinated Lien Claimholders,
also agrees that the First Lien Claimholders and the First Lien Collateral Agent
shall have no liability to the Subordinated Collateral Trustee or any
Subordinated Lien Claimholders, and the Subordinated Collateral Trustee, on
behalf of itself and the Subordinated Lien Claimholders, hereby waives any claim
against any First Lien Claimholder or the First Lien Collateral Agent, arising
out of any and all actions which the First Lien Claimholders or the First Lien
Collateral Agent may take or permit or omit to take with respect to:

 

(i)            the First Lien Documents (other than this Agreement);

 

(ii)           the collection of the First Lien Obligations; or

 

(iii)          the foreclosure upon, or sale, liquidation or other disposition
of, any First Lien Collateral.  The Subordinated Collateral Trustee, on behalf
of itself and the Subordinated Lien Claimholders, agrees that the First Lien
Claimholders and the First Lien Collateral Agent have no duty to them in respect
of the maintenance or preservation of the First Lien Collateral, the First Lien
Obligations or otherwise.

 

(d)           Until the Discharge of First Lien Obligations, the Subordinated
Collateral Trustee, on behalf of itself and the Subordinated Lien Claimholders,
agrees not to assert and hereby waives, to the fullest extent permitted by law,
any right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisal, valuation or other similar right that
may otherwise be available under applicable law with respect to the Collateral
or any other similar rights a junior secured creditor may have under applicable
law.

 

7.4          Obligations Unconditional.  All rights, interests, agreements and
obligations of the First Lien Collateral Agent and the First Lien Claimholders
and the Subordinated Collateral Trustee and the Subordinated Lien Claimholders,
respectively, hereunder shall remain in full force and effect irrespective of:

 

(a)           any lack of validity or enforceability of any First Lien Documents
or any Subordinated Lien Documents;

 

(b)           except as otherwise expressly set forth in this Agreement, any
change in the time, manner or place of payment of, or in any other terms of, all
or any of the First Lien Obligations or Subordinated Lien Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of any First
Lien Document or any Subordinated Lien Document;

 

(c)           except as otherwise expressly set forth in this Agreement, any
exchange of any security interest in any Collateral or any other collateral, or
any amendment, waiver or other modification, whether in writing or by course of
conduct or

 

34

--------------------------------------------------------------------------------


 

otherwise, of all or any of the First Lien Obligations or Subordinated Lien
Obligations or any guaranty thereof;

 

(d)           the commencement of any Insolvency or Liquidation Proceeding in
respect of the Company or any other Grantor; or

 

(e)           any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the First Lien Collateral Agent, the First Lien Obligations, any First Lien
Claimholder, the Subordinated Collateral Trustee, the Subordinated Lien
Obligations or any Subordinated Lien Claimholder in respect of this Agreement.

 

SECTION 8.  Miscellaneous.

 

8.1          Conflicts.  In the event of any conflict between the provisions of
this Agreement and the provisions of the First Lien Documents or the
Subordinated Lien Documents, the provisions of this Agreement shall govern and
control.

 

8.2          Effectiveness; Continuing Nature of this Agreement; Severability. 
This Agreement shall become effective when executed and delivered by the parties
hereto.  This is a continuing agreement of lien subordination and the First Lien
Claimholders may continue, at any time and without notice to the Subordinated
Collateral Trustee or any Subordinated Lien Claimholder subject to the
Subordinated Lien Documents, to extend credit and other financial accommodations
and lend monies to or for the benefit of the Company or any Grantor constituting
First Lien Obligations in reliance hereof.  The Subordinated Collateral Trustee,
on behalf of itself and the Subordinated Lien Claimholders, hereby waives any
right it may have under applicable law to revoke this Agreement or any of the
provisions of this Agreement.  The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding.  Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. 
All references to the Company or any other Grantor shall include the Company or
such Grantor as debtor and debtor-in-possession and any receiver or trustee for
the Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.  This Agreement shall terminate and be of no further
force and effect:

 

(a)           with respect to the First Lien Collateral Agent, the First Lien
Claimholders and the First Lien Obligations, on the date of Discharge of First
Lien Obligations, subject to the rights of the First Lien Claimholders under
Section 6.5; and

 

(b)           with respect to the Subordinated Collateral Trustee, the
Subordinated Lien Claimholders and the Subordinated Lien Obligations, upon the
later of (1) the date upon which the Subordinated Lien Documents are terminated
and (2) the date on which the Subordinated Lien Obligations are paid in full.

 

35

--------------------------------------------------------------------------------


 

If a Discharge of First Lien Obligations occurs prior to the termination of this
Agreement in accordance with this Section 8.2, to the extent that First Lien
Obligations are incurred or reinstated in accordance with Section 6.5, the
Discharge of First Lien Obligations shall (effective upon the incurrence of such
additional First Lien Obligations or reinstatement of such First Lien
Obligations, as applicable) be deemed to no longer be effective.

 

8.3          Amendments; Waivers.  No amendment, modification or waiver of any
of the provisions of this Agreement by the Subordinated Collateral Trustee or
the First Lien Collateral Agent shall be deemed to be made unless the same shall
be in writing signed on behalf of each party hereto or its authorized agent and
each waiver, if any, shall be a waiver only with respect to the specific
instance involved and shall in no way impair the rights of the parties making
such waiver or the obligations of the other parties to such party in any other
respect or at any other time.  The First Lien Collateral Agent and the
Subordinated Collateral Trustee shall be directed and authorized to exercise
their respective rights and obligations hereunder by the First Lien Claimholders
or Subordinated Lien Claimholders, as applicable, pursuant to the terms of the
applicable First Lien Document or Subordinated Lien Document, including, with
respect to the First Lien Collateral Agent, pursuant to the First Lien
Intercreditor Agreement and with respect to the Subordinated Collateral Trustee,
the Subordinated Lien Collateral Trust Agreement.  Notwithstanding the
foregoing, the Company shall not have any right to consent to or approve any
amendment, modification or waiver of any provision of this Agreement except to
the extent its rights are directly affected (which includes, but is not limited
to any amendment to the Grantors’ ability to cause additional obligations to
constitute First Lien Obligations or Subordinated Lien Obligations as the
Company may designate).

 

8.4          Information Concerning Financial Condition of the Company and its
Subsidiaries.  The First Lien Collateral Agent and the First Lien Claimholders,
on the one hand, and the Subordinated Lien Claimholders and the Subordinated
Collateral Trustee, on the other hand, shall each be responsible for keeping
themselves informed of (x) the financial condition of the Company and its
Subsidiaries and all endorsers and/or guarantors of the First Lien Obligations
or the Subordinated Lien Obligations and (y) all other circumstances bearing
upon the risk of nonpayment of the First Lien Obligations or the Subordinated
Lien Obligations.  The First Lien Collateral Agent and the First Lien
Claimholders shall have no duty to advise the Subordinated Collateral Trustee or
any Subordinated Lien Claimholder of information known to it or them regarding
such condition or any such circumstances or otherwise and the Subordinated
Collateral Trustee and the Subordinated Lien Claimholders shall have no duty to
advise the First Lien Collateral Agent or any First Lien Claimholder of
information known to it or them regarding such condition or any such
circumstances or otherwise.  In the event the First Lien Collateral Agent or any
of the First Lien Claimholders or the Subordinated Collateral Trustee or any of
the Subordinated Lien Claimholders, as applicable, in its or their sole
discretion, undertakes at any time or from time to time to provide any such
information to the Subordinated Collateral Trustee or any Subordinated Lien
Claimholder or the First Lien Collateral Agent or any of the First Lien
Claimholder, as applicable, it or they shall be under no obligation:

 

36

--------------------------------------------------------------------------------


 

(a)           to make, and the First Lien Collateral Agent and the First Lien
Claimholders or the Subordinated Collateral Trustee and the Subordinated Lien
Claimholders, as applicable, shall not make, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided;

 

(b)           to provide any additional information or to provide any such
information on any subsequent occasion;

 

(c)           to undertake any investigation; or

 

(d)           to disclose any information, which pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

 

8.5          Subrogation.  With respect to the value of any payments or
distributions in cash, property or other assets that any of the Subordinated
Lien Claimholders or the Subordinated Collateral Trustee pays over to the First
Lien Collateral Agent or the First Lien Claimholders under the terms of this
Agreement, the Subordinated Lien Claimholders and the Subordinated Collateral
Trustee shall be subrogated to the rights of the First Lien Collateral Agent and
the First Lien Claimholders; provided that, the Subordinated Collateral Trustee,
on behalf of itself and the Subordinated Lien Claimholders, hereby agrees not to
assert or enforce all such rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of First Lien Obligations has
occurred.  The Company acknowledges and agrees that the value of any payments or
distributions in cash, property or other assets received by the Subordinated
Collateral Trustee or the Subordinated Lien Claimholders that are paid over to
the First Lien Collateral Agent or the First Lien Claimholders pursuant to this
Agreement shall not reduce any of the Subordinated Lien Obligations.

 

8.6          Application of Payments.  All payments received by the First Lien
Collateral Agent or the First Lien Claimholders may be applied, reversed and
reapplied, in whole or in part, to such part of the First Lien Obligations
provided for in the First Lien Documents (which shall include any fees due to
the First Lien Collateral Agent and the Subordinated Collateral Trustee).  The
Subordinated Collateral Trustee, on behalf of itself and the Subordinated Lien
Claimholders, assents (i) to any extension or postponement of the time of
payment of the First Lien Obligations or any part thereof and to any other
indulgence with respect thereto, (ii) to any substitution, exchange or release
of any security which may at any time secure any part of the First Lien
Obligations and (iii) to the addition or release of any other Person primarily
or secondarily liable therefor.

 

8.7          SUBMISSION TO JURISDICTION; WAIVERS.  (a)  ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN
ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND
CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH

 

37

--------------------------------------------------------------------------------


 

PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY:

 

(1)           ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS;

 

(2)           WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

(3)           AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 8.8; AND

 

(4)           AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT
TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING
IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN
EVERY RESPECT.

 

(b)           EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER OR ANY OTHER FIRST LIEN DOCUMENT OR SUBORDINATED LIEN DOCUMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF
ANY PARTY HERETO.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE; MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 8.7(b) AND EXECUTED BY EACH OF THE PARTIES HERETO),
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS HERETO.

 

38

--------------------------------------------------------------------------------


 

IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.

 

8.8          Notices.  All notices to the Subordinated Lien Claimholders and the
First Lien Claimholders permitted or required under this Agreement shall also be
sent to the Subordinated Collateral Trustee and the First Lien Collateral Agent,
respectively.  Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three
(3) Business Days after depositing it in the United States mail with postage
prepaid and properly addressed.  For the purposes hereof, the addresses of the
parties hereto shall be as set forth below each party’s name on the signature
pages hereto, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.

 

8.9          Further Assurances.  The First Lien Collateral Agent, on behalf of
itself and the First Lien Claimholders under the First Lien Documents, and the
Subordinated Collateral Trustee, on behalf of itself and the Subordinated Lien
Claimholders under the Subordinated Lien Documents, and the Company, agree that
each of them shall take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
First Lien Collateral Agent or the Subordinated Collateral Trustee may
reasonably request to effectuate the terms of and the Lien priorities
contemplated by this Agreement.

 

8.10        APPLICABLE LAW.  THIS AGREEMENT, AND ANY CLAIM OR CONTROVERSY
RELATING TO THE SUBJECT MATTER HEREOF WHETHER SOUNDING IN CONTRACT LAW OR TORT
LAW, SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.11        Binding on Successors and Assigns.  This Agreement shall be binding
upon the First Lien Collateral Agent, the First Lien Claimholders, the
Subordinated Collateral Trustee, the Subordinated Lien Claimholders and their
respective successors and assigns.  If either of the First Lien Collateral Agent
or the Subordinated Collateral Trustee resigns or is replaced pursuant to the
First Lien Documents or the Subordinated Lien Documents, as applicable, its
successor shall be deemed to be a party to this Agreement and shall have all the
rights of, and be subject to all the obligations of, this Agreement.

 

8.12        Specific Performance.  Each of the First Lien Collateral Agent and
the Subordinated Collateral Trustee may demand by injunction, specific
performance of this Agreement or other equitable relief.  The First Lien
Collateral Agent, on behalf of itself and the First Lien Claimholders under the
First Lien Documents, and the Subordinated Collateral Trustee, on behalf of
itself and the Subordinated Lien Claimholders, hereby irrevocably waive any
defense based on the adequacy of a remedy at law and any other defense which
might be asserted to bar the remedy of specific

 

39

--------------------------------------------------------------------------------


 

performance in any action which may be brought by the First Lien Collateral
Agent or the First Lien Claimholders or the Subordinated Collateral Trustee or
the Subordinated Lien Claimholders, as the case may be.  The Subordinated
Collateral Trustee on behalf of each Subordinated Lien Claimholder agrees that
(i) the First Lien Claimholders’ damages from its actions may at that time be
difficult to ascertain and may be irreparable, and (ii) each Subordinated Lien
Claimholder waives any defense that the Grantors and/or the First Lien
Claimholders cannot demonstrate damage and/or be made whole by the awarding of
damages.

 

8.13        Headings.  Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

 

8.14        Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.

 

8.15        Authorization.  By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.

 

8.16        No Third Party Beneficiaries.  This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
First Lien Claimholders and the Subordinated Lien Claimholders.  Nothing in this
Agreement shall impair, as between the Company and the other Grantors and the
First Lien Collateral Agent and the First Lien Claimholders, or as between the
Company and the other Grantors and the Subordinated Collateral Trustee and the
Subordinated Lien Claimholders, the obligations of the Company and the other
Grantors to pay principal, interest, fees and other amounts as provided in the
First Lien Documents and the Subordinated Lien Documents, respectively.

 

8.17        Provisions Solely to Define Relative Rights.  The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Lien Collateral Agent and the First Lien Claimholders on the
one hand and the Subordinated Collateral Trustee and the Subordinated Lien
Claimholders on the other hand.  Except as expressly provided in this Agreement
and except as set forth in Sections 8.1, 8.2, 8.3, 8.7, 8.8, 8.10, 8.11, 8.13,
8.14, 8.15 and 8.16, none of the Company, any other Grantor or any other
creditor thereof shall have any rights hereunder and neither the Company nor any
Grantor may rely on the terms hereof.  Nothing in this Agreement is intended to
or shall impair the obligations of the Company or any other Grantor, which are
absolute and unconditional, to pay the First Lien Obligations and the
Subordinated

 

40

--------------------------------------------------------------------------------

 

Lien Obligations as and when the same shall become due and payable in accordance
with their terms.

 

8.18        USA Patriot Act.  The parties hereto acknowledged that in accordance
with Section 326 of the USA Patriot Act, Wells Fargo Bank, National Association,
as the Subordinated Collateral Trustee, like all financial institutions and in
order to help fight the funding of terrorism and money laundering, is required
to obtain, verify, and record information that identifies each person or legal
entity that establishes a relationship or opens an account with Wells Fargo
Bank, National Association.  The Company and each Grantor agree that they will
provide the Subordinated Collateral Agent with such information as it may
requires in order for the Subordinated Collateral Trustee to satisfy the
requirements of the USA Patriot Act.

 

8.19        Force Majeure.  The Subordinated Collateral Trustee and the First
Lien Collateral Agent shall not incur any liability for not performing any act
or fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Subordinated Collateral Trustee or the
First Lien Collateral Agent, as applicable (including, but not limited to, any
act or provision of any present or future law or regulation or governmental
authority, any act of God or war, civil unrest, local or national disturbance or
disaster, any act of terrorism, or the unavailability of the Federal Reserve
Bank wire or facsimile or other wire or communications facility).

 

 [Signature Pages to Follow]

 

41

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

 

First Lien Collateral Agent

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as First Lien Collateral Agent,

 

 

 

 

 

By:

/s/ Martin Reed

 

 

Name:

Martin Reed

 

 

Title:

Vice President

 

Wells Fargo Bank, National Association

45 Broadway, 14th Floor

New York, NY 10006

Attn:  Corporate Trust Services — Administrator Coffeyville Resources, LLC

Fax: (212) 515-5189

 

FIRST AND SUBORDINATED LIEN INTERCREDITOR AGREEMENT

 

--------------------------------------------------------------------------------


 

 

Subordinated Collateral Trustee

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Subordinated Collateral Trustee

 

 

 

 

 

By:

/s/ Martin Reed

 

 

Name:

Martin Reed

 

 

Title:

Vice President

 

Wells Fargo Bank, National Association

45 Broadway, 14th Floor

New York, NY 10006

Attn:  Corporate Trust Services — Administrator Coffeyville Resources, LLC

Fax: (212) 515-5189

 

FIRST AND SUBORDINATED LIEN INTERCREDITOR AGREEMENT

 

--------------------------------------------------------------------------------


 

 

Company

 

 

 

 

 

Coffeyville Resources, LLC

 

 

 

 

 

By:

/s/ Edward A. Morgan

 

 

Name:

Edward A. Morgan

 

 

Title:

Chief Financial Officer and

 

 

 

Treasurer

 

FIRST AND SUBORDINATED LIEN INTERCREDITOR AGREEMENT

 

--------------------------------------------------------------------------------

 
